Citation Nr: 1147071	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for right hip disability rated as 10 percent disabling prior to August 10, 2010, and as 30 percent disabling from October 1, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for left hip disability, prior to March 29, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned initial ratings of 10 percent for right and left hip disabilities.  

It is noted that, during the pendency of this appeal, the RO awarded an increased evaluation for each hip based on joint replacement surgery.  As such, the issues have been reframed to more accurately reflect the matters on appeal and to ensure consideration is properly given to the periods in which the disability has been rated differently.  The Board has not the rating for the left hip disability from March 29, 2011, because the disability has been assigned a 100 percent rating from that date until May 2012.


REMAND

The Board has carefully reviewed the claims file along with the Veteran's electronic folder (e-folder).  Based on this review, the Board finds that remand is required.

First, the record reflects that additional evidence was obtained and associated with the claims file after the issuance of the February 2008 Statement of the Case.  This evidence consists of VA treatment records dated in 2007 and 2008 showing bilateral hip complaints and treatment.  This new evidence has not been reviewed by the originating agency in conjunction with the issues on appeal, and the Veteran has not waived his right to have the evidence initially considered by the originating agency.  Accordingly, the originating agency must readjudicate the claims based on this new evidence.  See 38 C.F.R. §§  19.37, 20.1304(c).

Second, the e-folder shows that the RO awarded a 30 percent evaluation for each hip based on right and left hip arthroplasty during the appeal period.  However, the record contains no Supplemental Statement of the Case showing this adjudicative action and the evidence considered.  See 38 C.F.R. § 19.31.  Moreover, the e-folder suggests that additional development is required to obtain VA treatment records dated since February 2009 along with any other medical records pertaining to hip treatment and surgery.  At this time, the record is bereft of any treatment or surgical records pertaining to the hip replacement, and any VA examination report prepared subsequent to the expiration of the temporary total evaluation assigned after the hip replacement surgeries.  As such, the Veteran should be examined to determine the severity of his right hip disability if a VA examination was not performed after his hip replacement surgery and the expiration of the temporary total evaluation assigned. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain all medical records pertaining to hip treatment and surgery, including all VA treatment records dated since February 2009.

2.  If the Veteran has not been afforded a VA examination of the right hip following the expiration of his temporary total evaluation for the right hip, the Veteran should be scheduled for a VA examination of the right hip to ascertain the severity of right hip disability status post arthroplasty.  The claims folder must be available for review.  The examiner should describe all residuals of hip replacement surgery and discuss (a) whether the Veteran has either moderately severe or markedly severe residuals of weakness, pain, or limitation of motion; and (b) whether the Veteran has painful motion or weakness such as to require the use of crutches following implantation of prosthesis.  A complete rationale is required for all medical opinions provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's rating claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

